I concur in the judgment reached this day, but I  write separately to emphasize that a conviction based on legally insufficient evidence constitutes a denial of due process. Tibbs v. Florida(1982), 457 U.S. 31,45, 102 S. Ct. 2211, 2220, 72 L. Ed. 2d 652, 663, citing Jackson v. Virginia (1979), 443 U.S. 307, 99 S. Ct. 2781, 61 L. Ed. 2d 560. In Tibbs, the Court held that retrial is barred if the reversal were based upon a finding that the evidence was legally insufficient to support the conviction. Id., 457 U.S. at 47, 102 S.Ct. at 2221, 72 L.Ed.2d at 664-665. In reaching this conclusion, the court observed:
  "A verdict of not guilty, whether rendered by the jury or directed by the trial judge, absolutely shields the defendant from retrial. A reversal based on the insufficiency of the evidence has the same effect because it means that no rational factfinder could have voted to convict the defendant.
Accordingly, the defendant herein cannot be retried but, rather, must be discharged.